MESSNER REEVES LLP

Se Fe QI DADA a BP WH BO =

ATTORNEYS AT LAW
N N nN N N N nN N —_ —_ —_ —_ _ —_ ad _ = —_
~ Nn Nn > Ge WS) — S \o CO | “Ha Nn = Ge N = =

28

{03654785 / 1}

MICHAEL M. EDWARDS. ESQ.
Nevada Bar No. 6281
NICHOLAS L. HAMILTON, ESQ.
Nevada Bar No. 10893
MESSNER REEVES LLP

8945 W. Russell Road, Suite 300
Las Vegas, Nevada 89148
Telephone: (702) 363-5100
Facsimile: (702) 363-5101
medwards(@messner.com
nhamilton@messner.com
Attorneys for Defendant
Winnebago Industries, Inc.

KELTON G. BUSBY, ESQ.
Arizona Bar No. 022834
KERRY M. GRIGGS, ESQ.
Arizona Bar No. 016519

THE CAVANAGH LAW FIRM
1850 North Central, Suite 2400
Phoenix, Arizona 85004
Telephone: (602) 322-4000
Facsimile: (602) 322-4100
kbusby@cavanaghlaw.com
kegriggs@cavanaghlaw.com

 

Attorneys for Defendant
Winnebago Industries, Inc.

_|ase 2:18-cv-01710-JCM-BNW. Document 40 Filed 08/23/19 Page 1 of 27

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

GORDON WOOD, an Individual,
| Plaintiff,
V.
WINNEBAGO INDUSTRIES, INC.,

Defendant.

 

 

Case No.: 2:18-cv-01710-JCM-BNW

DEFENDANT’S REPLY IN SUPPORT OF
DEFENDANT’S PARTIAL MOTION FOR
SUMMARY JUDGMENT

Defendant, Winnebago Industries, Inc. (“Defendant”), by and through its counsel of record,

Michael M. Edwards, Esq. and Nicholas Hamilton, Esq., of Messner Reeves LLP, and Kelton G.

Busby, Esq and Kerry M. Griggs, Esq. of The Cavanagh Law Firm respectfully submits this Reply in

Support of its motion for an order entering partial summary judgment in favor of the Defendant. This

 

 

 

 
CS 6G QIN DH A Ft. WHO KY -

YN NY NY NY N NO CDW Rw mk et
ya A ua Ff BeBe NY F&F Co BO GB NH AO no Bh WwW KO FSO

28

{03654785 / 1}

Court’s determination.

Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 2 of 27

motion is made pursuant to Fed. R. Civ. P. 56, the following memorandum in support, any papers and

pleadings on file, any oral argument adduced by counsel, and any other matters appropriate for this

DATED this 23rd day of August, 2019.

MESSNER REEVES LLP

ye

MICHAEL M. EDWARDS. ESQ.
Nevada Bar No. 6281

NICHOLAS L. HAMILTON, ESQ.
Nevada Bar No. 10893

8945 W Russell Road, Suite 300
Las Vegas, Nevada 89148

KELTON G. BUSBY, ESQ.
Arizona Bar No. 022834
KERRY M. GRIGGS, ESQ.
Arizona Bar No. 016519

THE CAVANAGH LAW FIRM
1850 North Central, Suite 2400
Phoenix, Arizona 85004

Attorneys for Defendant Winnebago Industries, Inc.

 

 

 

 
eS Soe ND HO > DO NH =

N NO NO NM NO NR OQ OO mmm mk mmm
NIA On SF BB NY =|§ SF CBO BH DTD Ho mH RF HR NYO —& |

28

{03654785 / 1}

Case 2:18-cv-01710-JCM-BNW. Document 40 Filed 08/23/19 Page 3 of 27

MEMORANDUM OF POINTS AND AUTHORITIES
I. INTRODUCTION

This action involves allegations of breach of warranty, breach of contract and related claims
arising from Plaintiff's April 22, 2017 purchase of a new 2016 Winnebago Grand Tour WKR42HL
Motorhome (referred to as the “RV”) from non-party Giant RV in Colton, California. Plaintiff claims
that his RV is defective, however, his own expert, Thomas Bailey, confirms that every single one of
the issues that were presented for repair were repaired on the first attempt by non-party Camping
World Las Vegas. While Mr. Bailey alleges some of these repairs have resurfaced, Plaintiff has not
presented any of these resurgent issues for repair.

Additionally, Plaintiff asserts over one hundred and thirty “additional discovery issues” that
were not complained of prior to the inception of litigation, which Defendant has not had the
opportunity to repair, inspect or cure. In fact, the Plaintiff's complaints of issues with the rear-
curbside slide-out were not raised until Mr. Bailey produced his supplemental report dated March 11,
2019, six days after Defendant’s expert performed his own inspection.

By this Motion for Partial Summary, Defendant seeks a dispositive ruling in favor of
Defendant as to each of the following points of law and fact:

i. Plaintiff has no claims under the Magnusson-Moss Warranty Act that are
independent of his claims for breach of contract.

Defendant’s warranty is an express, limited warranty that is not subject to the minimum
requirements of full warranties set by 15 USC § 2304 and any claim for breach of warranty must
follow the contours of Nevada State law. Plaintiff's attempt to engraft the reasonableness
requirements of other states onto the actual standard applied in Nevada courts must fail.

Plaintiffs claim for a technical violation of 16 C.F.R. §701.3 fails on its face as Defendant’s
New Vehicle Limited Warranty (NVLW) clearly complies with the requirements of that statute.

ii. Defendant’s relationship with its dealers does not give rise to an agency
relationship based upon either actual or apparent authority.

Contrary to the conclusory allegations of the Plaintiff's complaint, no evidence exists to

establish an agent/principal relationship between Defendant, Giant RV and Camping World. The

 

 

 

 
Co FSF SAID HKHnH Om eRe WD LY

yo Ye NY NH NR ND DD RQ mw mmm kkk
Nn OH FF |} NY §=|§ FS CO FP AT BDA FR DH VY = @

28

{03654785 / 1}

Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 4 of 27

mere fact that Camping World and Giant RV are authorized dealers is insufficient, as a matter of law,
to establish actual agency authority, and Defendant has done nothing to cloak Giant RV or Camping
World with apparent agency authority. Defendant requests a ruling establishing that neither Giant RV
nor Camping World are agents of Defendant in any capacity.

iii. Plaintiffs sole and exclusive remedy is the repair and replacement of parts, as set
forth by the terms of Defendant’s express limited warranty.

Nevada law allows for the modification of remedies for breach of warranty and breach of
implied warranties of merchantability and fitness for a particular purpose. Defendant’s express
limited warranty plainly limits recoverable damages under the contract to money damages equal to the
reasonable cost for material and labor necessary to correct defects. This limitation is clear,
unambiguous, fair to all parties, and permissible under the Nevada Uniform Commercial Code, and
not unconscionable as the Plaintiff claims.

iv. The “additional discovered issues” discussed in the initial report of Plaintiff's
expert, and the slide-out issues raised in his supplemental report, were not
presented to Defendant for repair prior to the inception of litigation, which is a
condition precedent per 15 USC §1210(e) and the express limited warranty and
are not properly before the Court.

Compliance with the ‘reasonable opportunity to cure’ requirement imposed by 15 USC
§2310(e) is a condition precedent to pursuing claims under the Federal Warranty Act. The Plaintiff
filed his complaint on July 31, 2018. When the Plaintiffs expert, Thomas Bailey, inspected the
Plaintiffs’ RV on January 3, and 16, 2019, he supposedly discovered one-hundred and thirty-three
“additional discovered issues” including claims of water intrusion that had not been raised previously,
and are therefore barred by statute. Additionally, Mr. Bailey’s subsequent opinions concerning one of
the RV slide outs were not raised until the production of his supplemental report dated March 11,
2019, six days after Defendant’s inspection of the RV, and are, therefore, barred by statute. Plaintiff
has not allowed Defendant an opportunity to cure these newly disclosed issues and summary judgment
should be granted in favor of Defendant as to each of them as a matter of law.

Plaintiff claims these issues are relevant to issue of unconscionability of the limitation of
remedies found in Defendant’s NVLW. This argument fails, as unconscionability in Nevada is
determined at the time of contract. Moreover, the NVLW did not fail of its essential purpose, as

4

 

 

 

 
Se F&F SBS HR OHO > WD BO

NH NO NO NB NR NOD mm mmm kkk mk
aA Hn OO eR WD NY KB SG CO OH DW KR Hh BR welll OO

28

{03654785 / 1}

Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 5 of 27

Plaintiff claims. Therefore the limitation of remedies applies to this matter and Plaintiffs
protestations of unconscionability are rendered moot under the law.

v. Whereas Defendant’s express limited warranty is not governed by 15 USC §2304,
Plaintiff cannot argue that Defendant breached its warranty by not repairing any
claimed issues within a “reasonable number of attempts” or within a “reasonable
amount of time.”

The minimum standards for warranties set forth by, and controlled by, §2304, as well as the
remedies, only apply to full warranties, per §2304. Defendant’s express limited warranty is not
subject to §2304 and, therefore, the standard of reasonable number of repair attempts within a
reasonable amount of time is inapplicable. Defendant requests a ruling to that effect. Plaintiff's
attempts to engraft the requirements of other jurisdictions fail for similar reasons.

vi. Plaintiff’s claims under Nev. Rev. Stat. 41.600(E)/598.0915 (5), (7), (9) fail as a
matter of law.

Plaintiff cannot support a claim for violation of the breach of the Nevada Deceptive Trade
Practices Act by merely rehashing his defect allegations. Plaintiff purchased the RV from Giant RV,
not the Party Defendant in this litigation. The few sales materials disclosed by Plaintiff are
themselves insufficient as a matter of law and do not create a triable question of fact.

Il. ISSUES RAISED AND CONCEDED BY THE PLAINTIFF

The following issues, raised in Defendant’s Motion, were not-opposed by Plaintiff in his

Opposition:

i. Plaintiff has Waived any claim for rescission or revocation of acceptance under
either 15 USC 2304 or Nev. Rev. Stat. 41.600(2)(e)/598.92 (8), (9).

Plaintiff's Opposition did not dispute that he does not have the power to revoke acceptance of
the RV under Nev. Rev. Stat. 598.092 (8) and (9) as against that manufacturer, as the statutory remedy
is only available against the seller. Additionally, Plaintiff clarified that he is not seeking a refund or
replacement under 15 U.S.C. § 2304.1
///

//1

 

1 See Opposition, p. 13:8-14

 

 

 

 
SoS COC SQ HR OO Fe DR RO

Nn NH NH NH NN QO mm wm mmm mk mk
a A oO FP } NH KB CS CO fF SD BDO DH RP Re YY * CO

28

{03654785 / 1}

Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 6 of 27

As such Plaintiff has waived any claim of rescission or revocation of acceptance.
ii. Each of Plaintiff’s Claims are Governed by Nevada Law.

Plaintiff agrees that Nevada Law controls in this case.”
Ill. RESPONSE TO PLAINTIFF’S STATEMENT OF FACTS
1-5. The proffered documents are the best evidence of their contents and, therefore, speak for
themselves. There is no foundation offered that the referenced documents were provided to Plaintiff,
that Plaintiff provided them to his counsel, or that Plaintiff relied upon the offered brochures to any
degree in deciding to purchase his RV.
6. Plaintiff's affidavit references sales brochures that he purports to have reviewed and relied
upon prior to his purchase of the RV. The Plaintiff testified at his deposition that he could not recall
any promotional material in particular that led him to his purchase of his motor home.’
7. Defendant does not dispute this paragraph for the purpose of this motion.
8,9. Defendant admits that Giant RV is authorized by Defendant to perform work that falls within
the scope of the NVLW that covered the Subject Vehicle. However, any repairs performed by Giant
RV prior to or at the time of retail are not material to Defendant’s motion or to Plaintiff's opposition.
10. The Bill of Sale is the best evidence of its contents and, therefore, speaks for itself. Its
contents are not material to Defendant’s Motion.
11. Defendant disputes that the New Vehicle Limited Warranty *"NVLW” 4 formed the basis of the
bargain insofar as Plaintiff denied even considering the warranty when he made the purchase of the
RV. >
12. Defendant’s NVLW (Exhibit F) is the best evidence of its contents and, therefore, speaks for
itself.
13. Admit that the NLVW required Plaintiff to bring the RV into authorized Winnebago service
center for any and all warranty repairs. Deny to the extent that Plaintiff was required by the warranty

to Contact Winnebago Owner Relations in writing and advise them of the failure or inadequacy,

 

* See Opposition, p. 12:7-11.
> See Excerpts of transcript of deposition of Gordon Wood, attached hereto as Exhibit N, at p. 30:8-22.
4 See Defendant’s Exhibit F.
5 See Defendant’s Exhibit H.

 

 

 

 
ewe fF NN A ek DH YO =

ye NY NH NH NH YN ND RQ mmm mm mpm mek pom,
NaI nN oO PF ]] NY =*&— TST Oo FB AT HDB ue FF YH NY —& CO

28

{03654785 / 1}

Case 2:18-cv-01710-JCM-BNW_ Document.40 Filed 08/23/19 Page 7 of 27

including a list of the defects, and provide Winnebago an opportunity to repair the motorhome prior to
claiming a breach of this warranty. °

14, The Bill of Sale is the best evidence of its contents and, therefore, speaks for itself. Its
contents are not material to Defendant’s Motion.

15,16,17. The complaints reported by Plaintiff on October 21, 2017 are documented
independently by repair records from Camping World. 7

18. For the purpose of Defendant’s motion, Defendant does not dispute that Camping World is an
authorized service center within the meaning contemplated by the NVLW.

19, For the purpose of Defendant’s motion, Defendant does not dispute that Camping World is an
authorized service center as contemplated by the NVLW.

20. Defendant does not dispute that the NLVW was in effect when Plaintiff brought the RV to
Camping World for repairs.

21, 22. The referenced documents, reflecting that the RV accrued 4,339 miles between April 22, 2017
and October 31, 2017, is the best evidence of its contents and, therefore, speak for themselves.

23. Admit.

24. The referenced repair records for Camping World, reflecting repairs made to Plaintiffs RV
and how those charges were billed, is the best evidence of its contents and, therefore, speak for
themselves.

25. Plaintiff was given the option to pick up the RV on March 21, 2018 while Camping World
Awaited delivery of a replacement door from the bedroom to the lounge. Plaintiff explicitly declined
to do so.8

26. Any issue, including those Plaintiff alleges was discovery by his expert, Tom Bailey, claimed

by Plaintiff concerning the subject RV that arose any time after July 10, 2018 is material to

 

6 See Defendant’s Exhibit F.
7 See Defendant’s Exhibit H.
8 See Defendant’s Exhibit I at p. 92:12-25; 93:1-7; see Exhibit H at DEF000402.

 

 

 

 
eS FSF SB Dn er FP WH NH —

Nn NY NH NN ND DQ mmm kak mk mk ema
NI NH mn BP HD NH =—- SF CO PB DTD HAO eH BR HH WHO = CSC

28

{03654785 / 1}

Case 2:18-cv-01710-JCM-BNW _ Document 40_ Filed_08/23/19 Page 8 of 27

Defendant’s Motion only to the extent that it was ever presented to Winnebago or an authorized
service center prior to the inception of litigation. °

27. For the purpose of Defendant’s motion, Defendant does not dispute that Plaintiff's RV has
remained at his property since returning from British Colombia in 2018.

28. Admit.

29-34. Mr. Bailey’s opinions are controverted by Defendant’s Expert, Enoch Hutchcraft, whose
reports are attached hereto. ‘° Notwithstanding, any issue, including those Plaintiff alleges was
discovery by his expert, ‘om Bailey, claimed by Plaintiff concerning the subject RV that arose any
time after July 10, 2018 is material to Defendant’s Motion only to the extent that it was never
presented to Winnebago or an authorized service center prior to the inception of litigation. 1!

35. Defendant admits that Winnebago Fed. R. Civ. Pro. 30(b)(6) designee, Steve Mary, conceded
that the number of days spent to complete the repairs to the Plaintiff's RV was unusual. However,
Winnebago does not have complete control over its dealers, which are independently owned and
operated businesses. !?

36. Mr. Bailey’s opinions are controverted by Defendant’s Expert, Enoch Hutcheraft, whose
reports are attached hereto.!3_ Notwithstanding, Mr. Bailey’s opinions concerning diminished value
are not material to Defendant’s Motion, as remedies for breach of implied warranties is subject to
limitations set by Defendant’s NVLW. "4

37. Mr. Bailey’s opinions are controverted by Defendant’s Expert, Enoch Hutchcraft, whose
reports are attached hereto.'> Notwithstanding, Mr. Bailey’s opinions concerning diminished value
are not material to Defendant’s Motion, as such claims fall outside of the scope of remedies allowed

by Defendant’s NVLW. !6

 

° See Plaintiffs Statement of Facts at 9925, 26, 27, 28.

” See Reports of Enoch Hutchcraft, attached hereto as Defendant’s Exhibit O.

4! See Plaintiff's Statement of Facts at 925, 26, 27, 28.

” See Excerpts of transcript of deposition of Steve Mary, attached hereto as Exhibit P, at p.170:11-25.
8 See Defendant’s Exhibit J.

14 See Defendant’s Exhibit F.

15 See Defendant’s Exhibit J.

'© See Defendant’s Exhibit F.

 

 

 

 
Co FSF SI DH OH BR ]R NR ee

NH DY ND NH NR DD ID mem
aA A on FF BD NY §&§ ST © GB DQ HR WA BB | NO —=@ CO

28

{03654785 / 1}

{Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 9 of 27

38, 39. When Plaintiff discover any alleged issue concerning the slide out or water intrusion via the
awning grommets is immaterial to Defendant’s motion, except insofar as these issues were never
presented to Winnebago for inspection and repair per the terms of its warranty.

40. According to Plaintiff, nineteen of twenty repairs were performed by Camping World at no
cost to hm.!” There is no evidence the Plaintiff ever contacted Winnebago Owner Relations in writing
and advised them of the claimed failure or inadequacy, including a list of the defects, and provide
Winnebago an opportunity to repair the motorhome prior to claiming a breach of this warranty as
required by the NVLW. !8

41, 42. Plaintiff's declaration that “if had known about the RV's many problems, he never would have
purchased the RV,” or his lay opinion of the present value of the RV, is not material to Defendant’s
Motion. According to Plaintiff, nineteen of twenty repairs were performed by Camping World at no
cost to hm.!? There is no evidence the Plaintiff ever contacted Winnebago Owner Relations in writing
and advise them of the failure or inadequacy, including a list of the defects, and provide Winnebago
an opportunity to repair the motorhome prior to claiming a breach of this warranty as required by the
NVLW.

43. The Plaintiff took to RV to San Diego for a trip lasting six weeks shortly after its purchase. 7!
Plaintiff's wife stayed in the RV for the entire six week period.?? Plaintiff then drove the RV to
British Colombia, where it remained for four to six weeks.” After picking up the RV from Camping
World on or about July 10, 2018, the Plaintiff drove the RV to British Colombia where it remained
until the Plaintiff drove it back in the “late summer, early fall” of 2018.74 Neither Plaintiff s testimony
nor his affidavit indicates that he was required to cut short his last trip to British Colombia.

44, 45. The quoted portions of Mr. Mary’s testimony speak for themselves.

 

17 See Plaintiff's Statement of Facts at 924; See Defendant’s Exhibit I at p. 112:24-25; 113:3-8.
18 See Defendant’s Exhibit F

See Plaintiff's Statement of Facts at (24; See Defendant’s Exhibit I at p. 112:24-25; 113:3-8.
20 See Defendant’s Exhibit F

“1 See Defendant’s Exhibit I at p. 48:8-14

22 See Defendant’s Exhibit I at p. 49:12-15.

3 See Defendant’s Exhibit I at P. 49:19-21

4 See Defendant’s Exhibit I at P. 51:13-24

 

 

 

 
(Lase 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 10 of 27

bn,

46. The quoted portion of Mr. Mary’s testimony speaks for itself, but is grossly mischaracterized
by Plaintiff. Mr. Mary simply explains the requirement that dealers perform pre-delivery inspections
to deal with problems that may arise prior to retail. 75

47. The quoted portion of Mr. Mary’s testimony speaks for itself. 26

48. Mr. Mary’s testimony concerning a “shakedown” period or any expectation whether any RV
may require repairs is extraneous and wholly immaterial to Defendant’s motion or to Plaintiff's
opposition. Plaintiff has not claimed any overlap between the issues addressed by Giant RV upon

delivery, repairs done upon retail, or those matters complained of by Plaintiff on or about October 31,

eC FF NBD A Fe HK

2017 when he brought his RV to Camping World.

bt
So

49. Mr. Mary’s testimony concerning a “shakedown” or any expectation whether any RV may

—_
ja,

require repairs is extraneous or whether this expectation is communicated to any buyer is wholly

a
N

immaterial to Defendant’s motion or to Plaintiffs opposition. Plaintiff has not claimed any overlap

a
Ge

between the issues addressed by Giant RV upon delivery, repairs done upon retail, or those matters

a
~

complained of by Plaintiff on or about October 31, 2017 when he brought his RV to Camping World.

—_
n

IV. ARGUMENT

—
N

A. Plaintiff’s Claims for Breach of Warranty are Subject to Nevada State Law

book
~I

Defendant issued an express limited written warranty along with the RV.2” The fact that

—_
oe

Defendant’s New Vehicle Limited Warranty (““NVLW”) is warranty that is limited operates to

mk
Vo

foreclose any claim that the NVLW fails to conform to the minimum standards for warranties set by

nw
Qo

15 U.S.C. §2304.78 While Plaintiff appears to agree with this proposition in principle, his opposition

raises issues that must be addressed.

Nn tN
NO oe

To reiterate, under controlling law interpreting the MMWA, only full warranties are required

N
oo)

to comply with the requirements of the MMWA. Schimmer v. Jaguar Cars, Inc., 384 F.3d 402, 405

N
=

 

5 See Defendant’s Exhibit K, at p. 207:6-25; 208:1-8.

6 See Defendant’s Exhibit K, at p. 208:1-8.

27 See Defendant’s SOF 5

8 See Schimmer v. Jaguar Cars, Inc., 3 84 F 3 d 402, 405 (7th Cir.2004) (stating MMWA's substantive
remedies only applicable to full warranties); Bailey v. Monaco Coach Corp., 350 F. Supp. 2d 1036, 1042 (N.D.
Ga.2004), affd, 168 F. App'x 893 (11th Cir. 2006) ("Only full warranties are required to meet the minimum
standards set forth in 15 U.S.C. § 2304").

yn bY N
a Hn WN

28

{03654785 / 1} 10

 

 

 

 
(Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 11 of 27

—"

(7th Cir. 2004); Sipe v. Fleetwood Motor Homes of Pennsylvania, Inc., 574 F.Supp.2d 1019, 1024 (D.
Minn. 2008); Harlan v. Roadtrek Motorhomes, Inc., No. 07-CV-0686 IEGBLM, 2009 WL 928309, at
*15 (S.D. Cal. Apr. 2, 2009), citing Milicevic v. Fletcher Jones Imps., Ltd., 402 F.3d 912, 919 n. 4
(9th Cir.2005); MacKenzie v. Chrysler Corp., 607 F.2d 1162, 1166-67 (Sth Cir. 1979) (finding that the
legislative history of Magnuson-Moss implies that courts must look to state law in determining the
measure of damages for limited express warranties).

The MMWA is virtually silent with respect to the damages available for a breach of a limited

warranty, and courts look to applicable state law to determine the damages available for such a breach.

Co fF NSN BAO UN ek |} NY

See Lara v. Hyundai Motor America, 770 N.E.2d 721 (Ill. App. Ct. 2002) (finding that in the absence of

—_
So

any requirements for limited warranties under Magnuson-Moss, the court will look to its state

—y
pad,

warranty law); Walsh v. Ford Motor Co., 807 F.2d 1000, 1012 (D.C. Cir. 1986); Haugland v.

—_
N

Winnebago Indus., 327 F. Supp. 2d 1092, 1096 (D. Ariz. 2004). Indeed, the MMWA is meant to

—
eo

supplement state law, not supplant it.

—_
BSN

a. So-called “reasonableness requirements” concerning the number and
timeliness of repair events that are the product of federal law or the law of
other states are inapplicable.

bem ek,
N ON

Plaintiff's opposition conflates the requirements of §2304 and the statutes of other states to

—
~“l

argue that any failure to effect any repair, or any failure to effect a repair within a reasonable amount

—_
oo

of time, results in a breach of warranties. None of the authorities cited by Plaintiff explicitly impose a

hd,
\o

duty as a matter of Nevada law that repairs must be completed within the a reasonable amount of time

N
i)

or within a reasonable number of attempts, or that repairs must be completed within reasonable

N
ha,

amount of time for a consumer to attain the benefit of the bargain. Each case cited by the Plaintiff

N
No

looks to 15 USC §2304, which Plaintiffs concede is inapplicable to this case,2® and to the laws of the

nN
Ge

foreign state. Cats v. Monaco RV, LLC, No. C15-1585-JCC, 2016 WL 5253204, at *5 (W.D. Wash.

N
_

Sept. 22, 2016)(Applying 15 U.S.C. § 2304(a)(4))*; Harlan v. Roadtrek Motorhomes, Inc., No. 07-

nN
an

 

N
N

See Opposition at p. 15:4-9.

°° The Court in Cats v Monaco actually concluded that a “single [repair] attempt does not meet the statutory
threshold of § 2304.” Id., citing Temple v. Fleetwood Enterprises, Inc., 133 Fed. Appx. 254, 368 (6th Cir.
2005) (“In determining whether or not a seller is given a reasonable amount of time or a reasonable number of

N
~~

28

{03654785 / 1} 11

 

 

 

 
Co SF NBD OH eke WD Re

eRe NY NH NH NY NY ND RO mm mk pakke
SN Dn Oo FF OD Ni *§— SF CO CP WI HO HR FF HR NO ww CS

28

{03654785 /1}

(Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 12 of 27

CV-0686 IEGBLM, 2009 WL 928309, at *15 (S.D. Cal. Apr. 2, 2009)(applying California law after
stating that §2304 only applies to full and not limited warranties); Rice v. Newmar Corp., No. CV-08-
1159-PHX-SRB, 2009 WL 10673088, at *5 (D. Ariz. Dec. 23, 2009)(applying Arizona law to breach
of warranty action); Karlowitsch v. Evergreen Recreational Vehicles LLC, No.
214CV02159MMDVCF, 2016 WL 4744133, at *2 (D. Nev. Sept. 12, 2016)(This case only mentions
that the plaintiff claimed repairs had not been completed within a reasonable amount of time; it does
not discuss what is considered reasonable time, nor does the opinion cite to any authorities; the court
simply ruled that a factual dispute existed as to the nature and sufficiency of repairs and denied
summary judgment on that basis). Bello v. Caterpillar Inc., No. 17-22326-CIV, 2018 WL 2214709, at
*3 (S.D. Fla. Apr. 10, 2018)(“[L]imited warranties are not subject to the federal minimum standards
[...]”); see also Bello, at *5 (Applying Florida warranty law); Bristol Vill., Inc. v. Louisiana-Pac.
Corp., 170 F. Supp. 3d 488, 508 (W.D.N. Y. 2016)(applying New York’s Uniform Commercial Code),
Kraft v. Staten Island Boat Sales, Inc., 715 F. Supp. 2d 464, 475 (S.D.N.Y. 2010) (applying New
York’s Uniform Commercial Code).

Plaintiff's claim for breach of Defendant’s limited warranty must follow the contours of
Nevada State law. A breach of warranty claim under Nevada law requires proof that (1) a warranty
existed, (2) the defendant breached the warranty, and (3) the defendant's breach was the proximate
cause of the loss sustained. Karlowitsch v. Evergreen Rec. Vehicles LLC, 2016 U.S. Dist. LEXIS
123074, *5-6 (D. Nev. Sep. 12, 2016); Nevada Contract Servs., Inc. v. Squirrel Companies, Inc., 119
Nev. 157, 68 P.3d 896, 899 (Nev. 2003). In other words, Plaintiff must establish that Defendant
breached its limited express warranty by not complying with its terms.

b. Claims for breach of implied warranty of merchantability are
appropriately limited by the NVLW and those limitations are not
unconscionable.

Defendant’s NVLW does not seek to wholly disclaim breach of implied warranties, rather it

limits the remedy or any such breach to “money damages in an amount equal to the reasonable cost

 

(cont.)
attempts to cure a defect, the Magnuson-Moss Act contemplates that a seller will be given at least two chances

to remedy an alleged defect.”).

12

 

 

 

 
oe FSF NSN HD OH ee |] Nm

~~ Be Ye NY YY DY DD DQ mw meth mm famek
SIH mn ee OH NH —-&— SF CS CG DQ HO AH BB. | NHN m= CO

28

{03654785 / 1}

(Case 2:18-cv-01710-JCM-BNW_ Document 40 Filed 08/23/19 Page 13 of 27

for material and labor necessary to correct the defect or defects upon which the finding of breach of
implied warranty is based.” Without citing any authorities in support, the Plaintiff claims that this
provision is “procedurally and substantively unconscionable” because it requires the Plaintiff to
identify latent defects himself.

“A contract is unconscionable only when the clauses of that contract and the circumstances
existing at the time of the execution of the contract are so one-sided as to oppress or unfairly surprise
an innocent party.” Bill Stremmel Motors, Inc. v. IDS Leasing Corp., 89 Nev. 414, 418, 514 P.2d 654,
657 (1973). As a general rule, limitations of remedies excluding consequential damages are
unconscionable on their face only when they preclude consumers from recovering consequential and
incidental damages due to personal, rather than purely economic, injuries. Skiles v. Reno Dodge
Sales, Inc., No. 208CV01365RLHPAL, 2009 WL 10710370, at *3 (D. Nev. Jan. 28, 2009), citing
Nev. Rev. Stat. § 104.2719(3); see also Lee v. Mercedes-Benz USA, LLC, 622 S.E.2d 361, 362 (Ga.
Ct. App. 2005). Because Plaintiff has not suffered personal injury as a result of Defendants’
supposedly defective RV, the contractual provision at issue is subject to the same unconscionability
analysis as any other contractual provision.

c. The NVLW did not fail of its essential purpose.

The Plaintiff's claims for breach of contract, breach of warranty and breach of implied
warranties are all subject to the exclusive remedy prevision of Defendant’s NVLW. Clemens v.
DaimlerChrysler Corp., 534 F.3d 1017, 1022 (9th Cir. 2008)(“claims under [MMWA] stand or fall
with [a plaintiffs] express and implied warranty claims under state law” and a “court’s disposition of
the state law warranty claims determines the disposition of the [MMWA] claims.”).

To avoid the effects of that provision, the Plaintiff must establish that the warranty fails of its
essential purpose per Nev. Rev. Stat. § 104.2719(2).

Plaintiff asserts in his opposition that he may assert a claim for failure of essential purpose as
the repairs to the RV took an unreasonable amount of time. However, Plaintiff’s opposition fails to

identify a single Nevada statute, opinion or other authority that establishes that any singular failure to

 

31 See Defendant’s SOF 6.

13

 

 

 

 
Se Fe SIN eA Ee eR YO

yy Ye NY NO NO NY NR DQ mm mmm mk om fm fam fae
a Hn oO FF WD YY F&F SCS O&O Fe HD KR thhlURlUlURlUlUlN lm UD

28

{03654785 / 1}

(Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 14 of 27

perform a repair within a “reasonable” period of time, in and of itself, will cause a limited repair or
replace warranty to fail its essential purpose. In Newmar Corp. v. McCrary, 129 Nev. 638, 645, 309
P.3d 1021, 1026 (2013), the limited warranty in that case was considered to have failed its essential
purpose after it experienced significant electrical problems, making it unsafe to drive, resulting in
repeated delays, canceled vacation plans, numerous repairs at the factory and other repair shops.
Newmar Corp. v. McCrary, 129 Nev. 638, 640, 309 P.3d 1021, 1023 (2013).%?, 3
d. Defendant complied with the NVLW, Plaintiff did not.

Plaintiffwas under a clear and explicit obligation to permit Defendant an opportunity to repair
the vehicle prior to asserting a breach of warranty claim. Once again, the text of the express limited
warranty sets forth the Plaintiffs obligations in this regard:

Obtaining Warranty Repairs:

Except as otherwise provided herein, to obtain warranty repairs, you must, at
your own cost, present your motorhome to an authorized Winnebago service
facility during normal business hours and provide a written list of items to be
inspected or repaired to the service facility and Winnebago. In the event you
feel the repairs made by an authorized service center failed or are otherwise
inadequate, you must contact Winnebago Owner Relations in writing and
advise them of the failure or inadequacy, including a list of the defects, and
provide Winnebago an opportunity to repair the motorhome prior to
claiming a breach of this warranty. Winnebago may require you to deliver the
motorhome to another authorized service center or its facilities in Forest City,
Iowa. If Winnebago requests you to bring the motorhome to Forest City, Iowa,
Winnebago may cover the reasonable cost of transporting the motorhome to and
from Forest City, lowa. Refusal to allow Winnebago an opportunity to repair the
motorhome voids warranty coverage for that repair.*4

 

32 The South Dakota case of Ehlers v. Chrysler Motor Corp., 88 S.D. 612, 615, 226 N.W.2d 157, 158 (1975) is
distinguishable as that case involved an automobile. In fact, virtually all warranty cases involving automobiles
are factually distinguishable from those involving motor homes. It is recognized that the manufacture of motor
homes present unique circumstances. See e.g. Nev. Rev. Stat. Ann. § 597.600(2), exempting motor homes from
Nevada’s “Lemon Law.”

33 In California for example, the limitation of remedy or replacement “fails of its essential purpose only if
repeated repair attempts are unsuccessful within a reasonable time.” Pac. Pulp Molding, Inc. v. Burchfield,
No. 15-CV-1602-AJB-MDD, 2016 WL 6103086, at *4 (S.D. Cal. Jan. 27, 2016), citing Philippine Nat'l Oil
Co. v. Garrett Corp., 724 F.2d 803, 808 (9" Cir. 1984) (emphasis added).

33 Indeed, any buyer could frustrate the warrantor’s intended purpose of any limited warranty if he deprives the
warrantor of an opportunity to repair. Chatlos Sys., Inc. v. Nat'l Cash Register Corp., 635 F.2d 1081, 1085 (3d
Cir. 1980).

34 See Exhibit F, emphasis added.

14

 

 

 

 
eo F&F SI DRnH mR RR WD NR

Be we NH NO NN DQ QO wm wm mkt
NI Hn oD ee OH NY —& SF BO CB DW HD tna BR. HR HY = ©

28

{03654785 / 1}

(Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 15 of 27

Here, it is undisputed that the Plaintiff presented his RV for repair on only one occasion. The
first and only post-retail service event occurred on October 31, 2017, when Plaintiff presented his RV
to the Service Department of Camping World Las Vegas. 35 All repairs that have been performed
post-retail were performed by Camping World from October 31, 2017 to July 10, 2018.3

While the Plaintiff claims the length of time required for the repairs was unreasonable, the
Plaintiff ignores the fact that he was notified on March 21, 2018 that he could pick up and use his RV,
however the Plaintiff declined and acknowledged in writing that that he had been given the
opportunity to take back his RV.3” Plaintiffs Motion does not point to any evidence laying fault for
undue delay at the feet of Winnebago employees. Plaintiff claims that the employees of Camping
World were agents Winnebago. This claim is meritless as discussed below. Notwithstanding,
Plaintiff must first establish agency, which he cannot do, otherwise he has no means of laying even
any alleged unreasonable conduct at the feet of Winnebago.

Taking the Plaintiffs representations as accurate, eleven of the nineteen items he complained
of when he first brought his RV to Camping World were repaired and never reoccurred. If there is
evidence that ANY *8 of the nineteen issues originally complained of were apparent when the picked
up his RV on July 10, 2018, it is absent from the record. However, when the eight issues asserted by
the Plaintiff in his affidavit supposedly resurfaced, they were never brought to Winnebago’s attention
for inspection and repair per the terms of the NVLW, nor did he present his RV for inspection and
repair upon “discovering” Mr. Bailey’s “133 additional defects.” If any party acted to frustrate the
purpose of the NVLW, it was the Plaintiff himself.

Whereas the Plaintiff failed to follow the terms of the agreement and avail himself of available

remedies, it cannot be determined whether the warranty would have been adequate to ensure that

 

8 See Defendant's SOF § 9.

36 See Defendant’s SOF 9.

57 See Defendant’s Response to Plaintiff's SOF, at 925.

8 Moreover, Mr. Bailey’s report explicitly states that each of the nineteen issues that were brought to
Winnebago’s attention were repaired on the first attempt. See SOF §§ 14, 15. Defendant acknowledged in their
motion that Mr. Baileys claimed eight issues were present form the original nineteen at the time of his
inspection, but there is no changing the wording of his report, and these are entirely consistent with Camping
World Repair records that show that its employees worked diligently to address each issue raised by the
Plaintiff.

15

 

 

 

 
| er no. es

yy NY NO NN NR RD OR wm mm mmm kkk
NI Hn oO F&F }] NY §&§ SF OBO FB A BH MH FBR WH NYY —& CS

28

{03654785 / 1}

(ase 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 16 of 27

Plaintiff received his benefit of the bargain. See Siemens Med. Sys., Inc. v. Nuclear Cardiology Sys.,

Inc., 945 F. Supp. 1421, 1432 (D. Colo. 1996). Whereas the Plaintiff cannot claim the warranty failed
of its essential purpose, the explicit limitation of remedies provision must be found to apply to each of
the Plaintiffs’ claims.

e. Plaintiff’s half-hearted attempt to frame a violation of 16 C.F.R. §701.3
fails on its face.

Plaintiffs Opposition asserts that Defendant’s NVLW fails to satisfy the requirements of 16
C.F.R. §701.3 by not including the following phrase:

Some States do not allow limitations on how long an implied warranty lasts, so the above
limitation may not apply to you.*?

This statement does in fact appear on the Defendant’s NVLW, on the bottom right corner of the

first page:*

Incidental and consequential damages — such as towing ar transport
charges, aggravation, inconvenience, lost profils, wages, or income,
loss of use, vehicle rental charges, and telephone, food, and lodging
costs — are mot recoverable from Winnebago for breach of this
NVLAW of an implied warranty under ary circumstances. NOTE:
Same states do not allow the exclusion or limitation of incidental or
consequential damages, so the above exclusion may not apply to
you.

Immediately preceding this paragraph is the provision establishing cost of repair as the sole
and exclusive remedy:

Sole and Exclusive Remedy/Damages Exclusion:

Your sole and exclusive remedy in a proceeding for breach of this NVLW is
money damages in an amount equal to the reasonable cost for material and labor
necessary to repair or replace parts that should have been done under this
NVLW, but were not.

Your sole and exclusive remedy in a proceeding for breach of any
applicable implied warranty is money damages in an amount equal to the

 

» See Opposition at p. 19.
“° See Exhibit F, bates stamped document DEF000326.

16

 

 

 

 
(ase 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 17 of 27

jk

reasonable cost for material and labor necessary to correct the defect or defects
upon which the finding of breach of implied warranty is based.41

Defendant’s NVLW does in fact include the clear and explicit limitations on implied
warranties that Plaintiff's opposition claims is missing. The language of both section is clear and
concise, and appears on the first page of the documents. Defendant’s NVLW “clearly and
conspicuously disclose[s] [warranty terms] in a single document in simple and readily understood
language.” Cunningham v. Fleetwood Homes of Georgia, Inc., 253 F.3d 611, 620 (11th Cir. 2001)
citing 16 C.F.R. § 701.3(a). Plaintiffs argument simply fails.

B. The Sole and Exclusive Remedy that the Plaintiff May Recover is Set Forth in the
NVLW.

eC FF NTN KDNn nO RP HR NY

bond
So

Upon the sale of the RV, Plaintiff agreed to be bound by the terms of the NVLW, which

—
~—_

provides, among other things, that the “sole and exclusive remedy of this NVLW is money damages in

bt
N

an amount equal to the reasonable cost or material and labor necessary to repair or replace parts that

a
Oe

should have been done under this NVLW, but were not.’4? The NVLW further provides that

ph
ASN

“[iJncidental and consequential damages . . . are not recoverable from Winnebago for breach of this

pod
nm

NVLW or any implied warranty.” 8 Plaintiff explicitly agreed to these provisions,‘ but now he seeks

peewd
nN

to disclaim them on the grounds that the NVLW (1) fails to provide a fair quantum of damage, (2)

—
“I

fails its essential purpose, and (3) is unconscionable. However, each of these arguments fails because

hd
CO

they are legally and factually untenable and unsupported.

pew
=)

First, Plaintiff has presented no evidence, besides his own bald assertion, that the NVLW fails

nN
oO

to adequately compensate him for the RV’s alleged defects. Although the typical measure of damages

N
id

for breach of warranty under Nevada law is diminished value, the parties are “free to shape their

N
N

remedies to their particular requirements and reasonable arrangements limiting or modifying remedies

nN
Ge

are to be given effect.” See Nev. Rev. Stat. 104.2719 comment 1. Indeed, under Nev. Rev. Stat.

Ne
_

104.2719, parties “may limit or alter the measure of damages recoverable under this article, as by

N
an

 

nN
N

“| See Exhibit F, bates stamped document DEF000326.

” See Defendant’s SOF 6.

“3 See Defendants SOF 46.

“4 See Winnebago Vehicle Registration, DEF00260, attached hereto as Exhibit Q.

N
~I

28

{03654785 / 1} 17

 

 

 

 
(Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 18 of 27

—y

limiting the buyer's remedies to . . . repair and replacement of nonconforming goods or parts; and. . .
[r]esort to a remedy . . . agreed to be exclusive, in which case it is the sole remedy.” Jd. Plaintiff
provides no evidence or legal precedent that the NVLW’s limitation of damages to the cost to repair
alleged defects is somehow not a “fair quantum” for his claims, which arise solely out of alleged
defects. This argument is illogical and should summarily be denied.

Second, Plaintiff has not presented any evidence that the NVLW has failed in its essential
purpose. Moreover, he has not presented any legal support that as a result of this alleged failure he is

automatically entitled to other damages, including incidental and consequential damages. Plaintiff

eC FSF NT NH oH BR —H WN

cites Newmar Corp. v. McCrary, 129 Nev. 638, 645-646 (Nev. 2013), in support of this contention.

—
oS

However, Newmar does not support this argument. In Newmar, the Nevada Supreme Court merely

bt
ped,

upheld a finding from the trial court that the plaintiff could receive incidental and consequential

—_
N

damages after it had already found that the warranty in question failed its essential purpose. However,

—
Ge

this was a factual dependent finding unique to the circumstances of that case. The Newmar court never

—
_

decided that in the event of a finding that the warranty fails in its essential purpose, that the plaintiffis

bd,
an

entitled to other remedies. Thus, Plaintiff incorrectly puts the cart before the horse when he argues that

bi
aN

he is entitled to incidental and consequential damages because he has not established that the NVLW

pa
~

failed its essential purpose.

—
CO

Indeed, there is no factual evidence that Winnebago ever denied Plaintiff warranty repairs or

_—
NO

required that Plaintiff covered repairs from his own pocket. Rather, all evidence reveals that the

wv
oS

NVLW succeeded in its essential purpose, namely that Winnebago sufficiently repaired alleged

nN
—_

covered defects and/or replaced allegedly defective covered parts prior to litigation. Plaintiff presented

N
N

the RV to Camping World one time for a total of nineteen discrete issues. Plaintiffs expert, Tom

id
Go

Bailey, agrees that each of these issues was repaired on the first attempt.4* Furthermore, Plaintiff now

nN
a

also argues that after he picked up the RV for the above repairs, he discovered an additional 133

nN
Nn

defects. However, Plaintiff has not presented those for repair as required under the NVLW. It is

nr
N

disingenuous for Plaintiff to now argue that the NVLW—which explicitly and unequivocally provides

nN
~I

 

28 45 See Defendant’s SOF 414.

{03654785 / 1} 18

 

 

 

 
(ase 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 19 of 27

a

that the sole exclusive remedy is the cost of repair—tfailed, because Winnebago has not even been
given a chance to repair these new alleged defects.

Third, in Nevada, both procedural and substantive unconscionability must be present in order
for a court to refuse to enforce a contract due to unconscionability. Burch v. Dist. Ct., 118 Nev. 438,
442, 49 P.3d 647, 650 (2002); see also D.R. Horton, Inc. v. Green, 120 Nev. 549, 552, 96 P.3d 1159,
1162 (Nev. 2004), overruled on other grounds by U.S. Home Corp. v. Michael Ballesteros Tr., 134
Nev. Adv. Op. 25, 415 P.3d 32, 34 (2018). Generally speaking, warranties that limit or exclude

incidental and consequential damages are unconscionable only when they preclude consumers from

eC CF THD on &. WH NH

recovering consequential and incidental damages due to personal, rather than purely economic,

—
So

injuries. Nev. Rev. Stat. 104.2719(3). Here, the NVLW is not unconscionable on its face because it

pa
—_

does not limit damages for personal injury.

—
N

Moreover, Plaintiff has not sufficiently established that the NVLW is both procedurally and

—
Ge

substantively unconscionable, as required under Nevada law. Procedural unconscionability often

i
-_

involves the use of fine print or complicated, incomplete or misleading language that fails to informa

—=
Nn

reasonable person of the contractual language's consequences. American Airlines, Inc. v. Wolens, 513

pe
nN

U.S. 219, 249 (1995) (O'Connor, J., concurring). Here, the NVLW is not complicated, misleading, or

—
~

difficult to understand. Moreover, Plaintiff had adequate time during the sales transaction to review

—_
CO

and analyze the NVLW. Thus, it does not meet the standards for procedural unconscionability.

aah
No

“[S ]ubstantive unconscionability focuses on the one-sidedness of the contract terms.” Ting v.

N
So

AT&T, 319 F.3d 1126, 1149 (9th Cir.), cert. denied, 540 U.S. 811, 124 S.Ct. 53 (2003). Plaintiff has

i)
_

not even argued, let alone established by a preponderance of the evidence, that the NVLW is one

N
Ne

sided. He has, therefore failed to prove unconscionability. See Harmon v. Tanner Motor Tours of Nev.,

N
oe

Ltd., 377 P.2d 622, 630 (Nev. 1963) (finding that Nevada law does not require mutuality of remedy

N
_

and therefore one-sidedness does not void a contract).

nN
cn

Based upon the foregoing, Plaintiff should be limited to the NVLW’s provision providing that

nN
nN

his sole and exclusive remedy is the cost to repair and/or replace defective parts.

///

No
~

28 |} ///

{03654785 / 1} 19

 

 

 

 
a Ww bv

CoC Fe SN NHN ON

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

{03654785 / 1}

(Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 20 of 27

C. Defendant’s Authorized Service Providers ARE NOT Agents of Defendant.

As badly as Plaintiff wants this court to believe that dealerships are agents so that he can try
and hold Winnebago responsible for their alleged bad acts, there simply is no principle-agent
relationship between Winnebago and its dealerships. The NVLW expressly states that the dealerships
are independent businesses, that Winnebago does not control them, and that Winnebago cannot be
controlled by them or bound by their actions.4® The court need look no further than this express
language to dismiss Plaintiff’ s agency based claims. Ellis v. Nelson, 68 Nev. 410, 421, 233 P.2d 1072,
1077 (1951) (finding that no agency relationship exists if third-party knows authority to control is
lacking).

Plaintiff incorrectly argues that pre-authorization is tantamount to agency. The pre-
authorization system deals only with how a dealership gets paid for their services. It does not give the
dealership the authority to expand or contract the coverage provided under the warranty, nor does it
give the dealership the authority to bind Winnebago in any way. Dealerships can make certain
warranty repairs without first seeking authorization from Winnebago and still get paid. Other repairs
require that the dealerships get pre-approval if they want to be paid. Thus, the dealership is not
exercising any kind of control over Winnebago, and Winnebago is not controlling what repairs the
dealership makes to a customer’s RV. The repair is either covered or it is not. And if it is covered, it
either falls in the no pre-authorization category or it does not. Even if the dealership had some control
over the warranty repair process, Nevada law is clear that any agency relationship does not exist every
time one party has a contractual right to control some aspect of another’s business. See Hunter Min.
Labs., Inc. v. Mgmt. Assistance, Inc., 104 Nev. 568, 572, 763 P.2d 350, 353 (1988) (finding that no
agency relationship existed between seller and buyer because there was no control).

Agency only exists ifthe principal possesses the right to control the agent’s conduct generally.
Viega GmbH y, Eighth Jud. Dist. Ct., 130 Nev. 368, 378, 328 P.3d 1152, 1158 (2014) (citing
Restatement (Second) of Agency § 14 (1958) (providing that an agency relationship exists when the

principal possesses the right to control the agent's conduct generally)). Winnebago does not control

 

46 See Defendant’s SOF 4/7.

20

 

 

 

 
SC CGC BPH oO — WH] NH

ry Ye NYO NY NN NR OQ mmm ame kkk
NA Dn oO FF WD NH & CS CO SB DQ HD WH BF HR NYY — CS

28

{03654785 / 1}

(Case 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 21 of 27

what repairs a dealership makes, only if those repairs are paid for by warranty. It does not control
when the dealership makes a repair, the amount of time that it takes to make a repair or in what order
the repairs are made. It does not control the priority given to one customer over another or the
preference given to repairs made to one brand over another. It does not control how the dealership
staffs its service department or who it hires and fires. It does not control the dealership’s internal
training structure or schedule. Winnebago has no control over its dealerships’ general business
practices.4”

Plaintiff also cannot establish that the dealerships owed a fiduciary obligation to act primarily
for Winnebago’s benefit, which is a key element of agency. See Restatement (Second) of Agency § 13
comment a. It cannot be stated that the conduct of Camping World or Giant RV was done primarily
for Winnebago’s benefit. Both dealerships are independent businesses that sell and repair products for
many other manufactures. They are in business to benefit themselves and do not have a fiduciary
obligation to act primarily for Winnebago’s (or any other manufacturer’s benefit).

In short, Plaintiff has not identified or presented evidence establishing the requisite level of
control or benefit for an agency relationship. Thus, any claim in Plaintiffs Complaint that Camping
World and Giant RV are agents of Winnebago fail as a matter of law and should summarily be

dismissed.

D. The 133 Additional Defects Asserted by Mr. Wood's Expert Are Not Relevant
and Not Properly Before The Court In Light Of Plaintiff’s Failure To Comply
With The Plain Terms Of The Express Warranty

Plaintiff clarifies in his opposition that that he does not intend to rely upon the 133 additional
issues presented by his expert, Tom Bailey, as support for his breach of contract claim. Rather, he
intends to assert that the defects support a showing that that the Plaintiff “experienced the defects that
he complained of.’48 If Plaintiff is referring to the eight issues that he claims resurfaced after the
repairs Camping World, he could have accomplished this task by presenting his RV for repair as
required by the NVLW.

 

*7 See Defendant’s Response to Plaintiffs’ SOF at 35
48 See Opposition at p. 24:11-16.

21

 

 

 

 
eS Fe SI DH OH eR DR NY me

NM NB NN NN mmm mk mk fk ake
NA DH On > &] NH =—& GS CO OH DW DO Ue B BRB NO & |

28

{03654785 / 1}

(fase 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 22 of 27

Defendant does indeed dispute that the RV is defective as Plaintiff claims. The larger issue is
that the Plaintiff could have enjoyed the benefit of the NVLW by simply having Winnebago perform
repairs and allow Winnebago the reasonable opportunity to conform the RV to the Plaintiffs
reasonable expectations. See Siemens Med. Sys., Inc. v. Nuclear Cardiology Sys., Inc., 945 F. Supp.
1421, 1432 (D. Colo. 1996). If Plaintiff was not happy with the repairs by Camping World, if his
“faith was shaken” as he alleges, he had an obligation to contact Winnebago Owner Relations in
writing and advise them of the failure or inadequacy, including a list of the defects, and provide
Winnebago an opportunity to repair the motorhome prior to claiming a breach of this
warranty.”

Plaintiff claims that Defendant breached its limited warranty necessarily fail when the facts
establish, as they do here, that Plaintiff never provided Defendant with a reasonable chance to effect
the repairs necessary to conform the RV the Plaintiffs’ reasonable expectations and allow the Plaintiff
to enjoy his benefit of the bargain. See Nev. Rev. Stat. 103.2508 (providing a right to cure an
allegedly non-conformance tender and requiring buyer to notify seller of non-conformance).

Plaintiff failed to abide by the clear terms of the warranty and to allow Defendant itself the
opportunity to repair the RV. The issues “discovered,” by Mr. Bailey during his surreptitious
inspection are inadmissible to prove breach of express or implied warranties. These issues are not
properly before the court and unduly prejudicial.

Lastly, Mr. Bailey’s “defects” are not even relevant to the matter of establishing
“unconscionability, as discussed above. “A contract is unconscionable only when the clauses of that
contract and the circumstances existing at the time of the execution of the contract are so one-sided as
to oppress or unfairly surprise an innocent party.” Bill Stremmel Motors, Inc. y. IDS Leasing Corp.,
89 Nev. 414, 418, 514 P.2d 654, 657 (1973). An expert report prepared almost two years after the
purchase of the vehicle is not probative of “circumstances existing at the time of the execution of the

contract.”

///

 

® See Exhibit F, emphasis added.

22

 

 

 

 
(Case 2:18-cv-01710-JCM-BNW_ Document 40 Filed 08/23/19 Page 23 of 27

—

E. Plaintiff’s Claims Under Nev. Rev. Stat. 41.600(E)/598.0915 (5), (7), (9) Fail As A
Matter Of Law

In opposition to Defendant’s Motion for Summary Judgment relating to the Nevada Deceptive
Trade Practices Act (NDTPA) Plaintiff alleges that Winnebago knowingly made “numerous” false
representations which he relied upon in deciding to purchase the subject RV. However, Plaintiff fails
to demonstrate that even a single representation attributed to Winnebago was false.

First, Plaintiff alleges that Winnebago’s statement that “quality exists in its RVs assured bya
comprehensive 113-point ship out inspection” is a false representation pursuant to Nev. Rev. Stat.

598.0915(5), (7) and (15). Plaintiff argues that this statement is false and Winnebago did not

eo FF NN OHO eR HON

perform a 113-point ship out inspection in order to ensure the quality of the RV. However, Plaintiff

i
eo

fails to provide any evidence to support his allegation that Winnebago did not perform a

pe,
ja

comprehensive 113-point ship out inspection. He apparently assumes that such an inspection did not

a
nN

occur based upon his allegations that defects were found at a later time. However, this is purely

boi
Coe

conjecture and not based upon any admissible evidence. Mere presence of an alleged defect alone is

—
oN

not evidence of breach of warranty. See e.g., Chaurasia v. Gen. Motors Corp., 212 Ariz. 18, 23, { 13,

i
Nn

126 P.3d 165, 170 (App. 2006) (holding “manufacturers, however, are ‘not under a duty to make or

jm
N

design a fool-proof product””) (citing Adroit Supply Co. v. Electric Mut. Liab. Ins. Co., 112 Ariz. 385,

bt
~I

390, 542 P.2d 810, 815 (1975)); Hines v. Mercedes-Benz USA, LLC, 358 F.Supp.2d 1222, 1228

rt
o «)

(N.D.Ga.2005) (“[I]t is the refusal to remedy within a reasonable time, or a lack of success in the

ry
\o

attempts to remedy which would constitute a breach of warranty.”); Sennett v. Fleetwood Motor

nN
oS

Homes of California, Inc., 04-161-PHX-ROS, 2006 WL 1544373, at *4 (D. Ariz. June 2, 2006)

N
—_

(awarding summary judgment in defendant’s favor on breach of limited warranty claim when

N
N

remaining alleged problems were either remedied or did not constitute “defects”); Scott v. Honeywell

N
Ge

Int'l Inc., 14-CV-00157-PAB-MJW, 2015 WL 1517527, at *5 (D. Colo. Mar. 30, 2015)

No
_

(“repair/replace provision, the warranty is not violated by the mere failure of the goods to perform as

Yw NY ON
a Nn wm

 

50 re
28 See, Opposition at p. 28.

{03654785 / 1} 23

 

 

 

 
Se F&F A HR AH eR |] NO

NO NY ND NR NN OO mmm mmm
a nA ou fF B&B NY §&§ CS CO PHP DDH mH BRB WY KO & CG

28

{03654785 / 1}

(Case 2:18-cv-01710-JCM-BNW Document 40_ Filed 08/23/19 Page 24 of 27

advertised.”). Accordingly, Plaintiff fails to establish that this statement constitutes a false
representation.

Moreover, a general statement that something is a “quality” item, is precisely the type of
“generalized, vague and unspecific assertions” constituting “mere puffery” and “sales talk” that the
United States Court of Appeals for the Ninth Circuit has held does not give rise to claims of deceptive
trade practices. Glen Holy Entertainment, Inc. v. Tektronix Inc., 343 F.3d 1000, 1015 (9th Cir. 2003);
see also Aprigliano v. Am. Honda Motor Co., 979 F. Supp. 2d 1331, 1341 (S.D. Fla. 2013).

Second, Plaintiff alleges that Winnebago falsely represents that its RVs “will stand up to the
rigors of the road”*! in violation of Nev. Rev. Stat. 598.0915(5), (7) and (15). Here again, the
referenced statement is so broad, general and ambiguous as to be virtually incapable of proof. This
statement is “generalized, vague and unspecific” and constitutes the type of “mere puffery” and “sales
talk” that the United States Court of Appeals for the Ninth Circuit has held does not give rise to claims
of deceptive trade practices. Glen Holy Entertainment, Inc. v. Tektronix Inc., 343 F.3d 1000, 1015
(9th Cir. 2003); see also Aprigliano v. Am. Honda Motor Co., 979 F. Supp. 2d 1331, 1341 (S.D. Fla.
2013).

Third, Plaintiff alleges that “Winnebego’s NVLW fails to comply with the technical disclosure
requirements of the MMWA, which is itself a deceptive act in violation of NEV. REV. STAT.
598.092(8).”>* As set forth in more detail above, this allegation is plainly incorrect. The NVLW does
contain the specific language required under 16 C.F.R. §701.3. Defendant’s NVLW “clearly and
conspicuously disclose[s] [warranty terms] in a single document in simple and readily understood
language.” Cunningham v. Fleetwood Homes of Georgia, Inc., 253 F.3d 611, 620 (11th Cir. 2001)
citing 16 C.F.R. § 701.3(a).

Finally, Plaintiff alleges that Defendant violates Nev. Rev. Stat. 598.092(8) which provides
that a person engages in a “deceptive trade practice” when he or she “knowingly misrepresents the
legal rights, obligations or remedies of a party to a transaction.” (emphasis added) In support of this

allegation Plaintiff alleges that “Winnebago’s NVLW represents that it will repair defects found in the

 

5! See, Opposition at p. 28
*? See, Opposition at p. 29.

24

 

 

 

 
_ fPase 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 25 of 27

eC FSF SN DO A eR DR Nm

Nn NY NH NY NR QD RD mmm mk mk kmh kk
aI Dn OO eR OR NHN & DS 6 CO DW KR HN mR RUN me OO

28

{03654785 / 1}

RV” and that “Winnebago failed in its obligation to repair the RV’s defects.’53 However, Plaintiff
fails to provide evidence of his allegation. In fact, the allegation that repairs were not completed is
directly contradicted by Plaintiff’s own expert who states that each of the 19 “defects” identified the
by the Plaintiff were “fixed within a reasonable number of attempts” and many still seemed to him be
fixed at the time of his inspection*4 Moreover, even if, arguendo, some items were not fixed, Plaintiff
has provided no evidence that Defendant knew that items would not be repaired by the authorized
service facility at the time the warranty was issued. In other words, Plaintiff has failed to establish
that Defendant “knowingly” misrepresented the legal rights, obligations or remedies of a party to a
transaction. Accordingly, Defendant cannot be found to have violated Nev. Rev. Stat. 598.092(8).
Plaintiffhas offered nothing but speculation, conjecture and unsupported arguments in support of his
cause of action under the NDTPA. Plaintiff has failed to present any issue of material fact sufficient
to preclude entry of summary judgment. Accordingly, Defendant requests that the Court grant
summary judgment with regard to Plaintiffs cause of action under the Nevada Deceptive Trade
Practice Act.

///

//1

///

//1

///

///

//1

///

///

//1

///

//1

 

3 See, Opposition at p. 29.
4 See Defendant’s SOF 414, 15.

25

 

 

 

 
SoS Fe KIA A a FL Be YO -—

ry re rY KY KY KRY KY NK FF FF FF FF F Fe FEF |= —_— =
NY A ua FPF HO NY F&F CFCS BO CB NH AB A FBR HR KYO F CSC

28

{03654785 / 1}

(Case 2:18-cv-01710-JCM-BNW Document 40_ Filed 08/23/19 Page 26 of 27

V. CONCLUSION

Pursuant to Fed. R. Civ. P. 56(a), and for the reasons stated herein, Defendant respectfully
requests the Court enter a dispositive ruling in Defendant’s favor as to each point and law and fact

discussed above. Defendant pray for all other just relief.

DATED this 23" day of August, 2019.

MESSNER REEVES LLP

MICHAEL M. EDWARDS. ESQ.
Nevada Bar No. 6281

NICHOLAS L. HAMILTON, ESQ.
Nevada Bar No. 10893

8945 W Russell Road, Suite 300
Las Vegas, Nevada 89148

KELTON G. BUSBY, ESQ.
Arizona Bar No. 022834
KERRY M. GRIGGS, ESQ.
Arizona Bar No. 016519

THE CAVANAGH LAW FIRM
1850 North Central, Suite 2400
Phoenix, Arizona 85004

Attorneys for Defendant Winnebago Industries, Inc

26

 

 

 

 
eS fF A DA A FP BRO NH =

Nn NY NY NY NN NR RR RR eee ee pe
Na A “ua fb WO YPOF§ CS BO Be NQYH AB ua Bh WRB WKY KF CS

28

{03654785 / 1}

(ase 2:18-cv-01710-JCM-BNW Document 40 Filed 08/23/19 Page 27 of 27

CERTIFICATE OF SERVICE

I certify that Iam an employee of Messner Reeves LLP and that on this 23"! day of August,

2019, I served a true and correct copy of the foregoing DEFENDANT’S REPLY IN SUPPORT OF

DEFENDANT’S PARTIAL MOTION FOR SUMMARY JUDGMENT to all parties on file with

the CM/ECF:

George O. West, III

Law Office of George O. West, III
Consumer Attorneys Against Auto Fraud
10161 Park Run Drive, Suite 150

Las Vegas, NV 89145

Telephone: (702) 664-1168

Facsimile: (702) 664-0459

Email: gowesq@cox.net

Attorneys for Plaintiff Gordon Wood

Ronald Burdge, Esq.

Burdge Law Office Co. LPA
8250 Washington Village Drive
Dayton, Ohio 45458-1850
Telephone: (937) 432-9500
Facsimile: (937) 432-9503

Email: Ron@burdgelaw.com
Attorneys for Plaintiff Gordon Wood

w Wan
> . RE) Asti, A

An Employee of Messner Reeves LLP

27

 

 

 

 
